Title: To George Washington from the Officers and Soldiers of the Second Brigade, 29 June 1776
From: Officers and Soldiers of the Second Brigade
To: Washington, George

 
New York, 29 June 1776. “The excerable Conspiracy wherein the Murderer and the Incendiary were engaged to destroy your Excellency & the whole Army, of which Providence has led you to obtain a seasonable Discovery, inspires us with an inveterate abhorance of the Measures of that people from whom we never wished to be seperated, untill the multiplied Injuries of our parent state, compell’d us to seek Refuge in a seperate Government. . . .
“We assure your excellency of our firm attachment to the rights of our Country and the person of our General, and our abhorrence & detestation of those methods to subvert the one & destroy the other, to which the Vilany of our Enemies have descended, which would disgrace the Annals of the most barbarous nations. The wisdom & justice of your Excellency’s Government induces us to place the highest confidence in your measures to bring to condign punishment the authors of this horrid combination, & restore the peace of our Country on a permanent basis, for which purpose nothing in our Stations proper to be done shall be omitted, which your Excellency may see fit to order.”
